Citation Nr: 1432697	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of those proceedings is of record.

In July 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with lumbar spondylosis with mild degenerative arthritis.  The Veteran maintains that this condition is either related to an injury incurred while playing softball during service or following a motor vehicle accident (MVA) during service.  

The Veteran was examined in July 2011 and diagnosed with mild lumbar spondylosis with no compression fracture.  The examiner opined that the Veteran's current lumbosacral condition is not likely caused by active duty.  The examiner noted that the Veteran had been drinking prior to the MVA in service and has had further injuries to his back since service.  However, the examiner did not provide a clearly articulated rationale for why he found the lumbar spine to be less likely caused by service.  Moreover, the examiner did not address the issue of whether or not the Veteran's current condition was related to his softball injury during service.  As such, an addendum opinion is warranted in order to ensure the Board's decision will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then return the claims file to the July 2011 examiner.  After a full review of the claims file the examiner is requested to provide a specific opinion as to:

a.) Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's lumbar spondylosis with mild degenerative arthritis is related to the softball injury or MVA during service, or any other aspect of active military service.
b.) If the examiner finds that it is less likely than not that the current spine disability is related to any aspect of the Veteran's active military service, he must explain why it is less likely than not related to active military service. 
c.) If the July 2011 examiner is not available, arrange for an appropriately qualified medical professional to review the Veteran's claims file and respond to the questions posed.  If it is deemed necessary to have the Veteran examined again in order for a new medical professional to respond to these inquiries, then arrange for an examination.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



